Citation Nr: 0200801	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for generalized arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from November 1971 to November 
1974, and from October 1981 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

This case was previously before the Board in March 2001, at 
which time it was remanded for further development consistent 
with the Veterans Claims Assistance Act of 2000 (or VCAA).  
Development in that respect, having been completed, the case 
is again before the Board for appellate review.


REMAND

The veteran's service medical records include records which 
reflect that he was found to have degenerative joint disease.  
For example, a record dated in November 1993 shows that after 
reporting a complaint of low back pain, the assessment 
included DJD back - lumbar - has had long history.  

The report of a general medical examination conducted by the 
VA in January 1999 (within a year after separation) shows 
that the diagnoses included mild degenerative joint disease 
in the cervical spine or lumbosacral spine with minimal 
effect on daily activities.  

In March 2000, the veteran testified at a personal hearing 
before the RO.  The hearing officer interpreted the veteran's 
testimony as being to the effect that the veteran contended 
that because he had degenerative arthritis in the cervical 
spine and the lumbar spine, service connection should also be 
granted for "generalized arthritis" which the hearing 
officer concluded would include any joints diagnosed with 
arthritis.  That is how the issue on appeal came to be 
characterized as one for service connection for generalized 
arthritis.  Prior to the hearing, as noted in a Statement of 
the Case, issued in December 1999, the issue was 
characterized as entitlement to service connection for 
degenerative arthritis.  

In a decision rendered in July 2000, the hearing officer 
granted service connection for degenerative disk disease of 
the cervical spine, but denied service connection for 
generalized arthritis.  Service connection is also in effect 
for a lumbosacral strain with L5 spondylolysis and 
degenerative disk disease. 

In March 2001, the Board remanded the claim for general 
consideration of the VCAA.  In May 2001, the veteran 
underwent VA examination for the joints, and the examination 
was focused on the veteran's claimed bilateral knee 
disability, for which service connection was subsequently 
denied. 

In light of the fact that the veteran is service-connected 
for cervical and lumbar spine disabilities with degenerative 
components, it would be helpful for the Board to have the 
veteran examined by the VA to determine whether he has a 
generalized arthritis condition; and if so, whether that 
disorder exists as a result of his service-connected 
degenerative joint disease of the neck and back, or instead 
exists separately from those disabilities. 

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has "generalized arthritis," 
in addition to the degenerative joint 
disease for which service connection is 
already in effect for his cervical and 
lumbar spines.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination should include any required 
X-rays or other studies.  The examiner 
should specify whether a generalized 
arthritis disorder which affects areas in 
addition to the spine is present, and if 
so, whether the degenerative joint 
disease of the neck and back noted in 
service and within one year after service 
represented the onset of such generalized 
arthritis.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





